DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0035] has the main chamber part 15 on line 2 should be main chamber part 13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, et al. (2006/0131847).

Sato discloses a side airbag for vehicle which is deployed to a side of a seat 21 comprising an inflator part 124 that is installed on a frame of the seat and discharges an inflation gas; and a cushion part 122  that covers the inflator part, is deployed by the gas discharged from the inflator part, and includes a main chamber part 126 disposed between a passenger and a vehicle body in a deployed state, and a protruding chamber part 127 extended from the main chamber part and disposed in front of the passenger seated on the seat during deployment, .

Claim(s) 1, 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickenbach, et al. (10,336,283).
Rickenbach discloses a side airbag for vehicle comprising an inflator part 160 that discharges an inflation gas; and a cushion part 150 that covers the inflator part, and is deployed by the gas discharged from the inflator part, wherein the cushion part includes a main chamber part 152 that is deployed between a passenger and a vehicle body, and a protruding chamber part 154 that extends from the main chamber part and is deployed in front of the passenger, as shown in Figure 2.  The protruding chamber part 154 is bent or rolled in a direction in which the passenger is located.  The inflation gas discharged from the inflator part flows to a lower portion of the main chamber part 152, an upper portion of the main chamber part, and the protruding chamber part 154.  The inflation gas discharged from the inflator part 160 flows to a lower portion of the main chamber part, an upper portion of the main chamber part, and the protruding chamber part. The protruding chamber part is extended at a height corresponding to a chest part .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616